              Case 2:19-cv-00733-CW Document 12 Filed 10/04/19 Page 1 of 6




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


      UTAH SCHOOLS FOR THE DEAF AND
      THE BLIND, an organization, JEAN                                 ORDER DENYING PLAINTIFFS’
      MASSIEU SCHOOL OF THE DEAF, an                                    MOTION FOR TEMPORARY
      organization, UTAH ASSOCIATION OF                                 RESTRAINING ORDER AND
      THE DEAF, an organization and Roes I-X                          PRELIMINARY AND PERMANENT
                                                                              INJUNCTION
              Plaintiffs,

        vs.                                                                       Case No. 2:19-cv-733

      FRANK        MACK,     an     individual,                                 Judge Clark Waddoups
      SOUTHERN UTAH UNIVERSITY, an
      organization, UTAH SHAKESPEARE
      FESTIVAL, an organization, and ROES I-X

              Defendants.


          Before the court is Plaintiffs’ Motion for Emergency Temporary Restraining Order and

Preliminary and Permanent Injunction (ECF No. 3) (the “Motion”). Plaintiffs seek to require

Defendants to provide an American Sign Language (“ASL”) interpreter for the Defendant’s

October 4, 20191 performance of Hamlet. 2 For the reasons explained below, Plaintiff’s Motion is

DENIED.




  1
    The court is unclear when the Hamlet performance Plaintiffs plan to attend is scheduled. Plaintiffs represent it is
scheduled for October 4, 2019, at 9 a.m. (ECF No. 3-2). If this is accurate, than by the time this Order is entered, it
will be moot. However, the court believes, based on its own research, that the performance is scheduled for 2:00 p.m.
on October 4—barely twenty-four hours after Plaintiffs filed their motion.
  2
    While Plaintiff frames it request as one that seeks to “enjoin the Defendants from denying effective communication
though qualified interpreters . . .,” it is clear that the actual relief Plaintiffs seek is to require Defendants to provide an
ASL interpreter. As such, and contrary to Plaintiffs’ assertions, the injunction it seeks is mandatory, not prohibitory.
(See ECF No. 3, at 29.)
             Case 2:19-cv-00733-CW Document 12 Filed 10/04/19 Page 2 of 6



                                  FACTUAL BACKGROUND

        Plaintiffs have competed in the annual Utah Shakespeare Competition hosted by the Utah

Shakespeare Festival, and watched performances conducted by the Utah Shakespeare Festival, for

the last seven years, and the Utah Shakespeare Competition has historically provided an ASL

interpreter for these performances. On or about August 19, 2019, Plaintiffs requested tickets for a

performance of Hamlet and were informed that the Utah Shakespeare Competition and/or the Utah

Shakespeare Festival would not provide an ASL interpreter for the performance. By email dated

September 23, 2019, a representative of the Utah Shakespeare Competition and/or the Utah

Shakespeare Festival reaffirms to Plaintiffs that an ASL interpreter would not be provided for tbe

performance but that closed captioning could be provided. (ECF No. 3-2). Plaintiffs initiated this

action, and filed their Motion, on October 3, 2019, the day before the performance they intended

to attend.

                                            ANALYSIS

        “The requirements for a TRO issuance are essentially the same as those for a preliminary

injunction order. The primary differences between a TRO and a preliminary injunction are that a

TRO may issue without notice to the opposing party and that TROs are limited in duration.”

People’s Tr. Fed. Credit Union v. Nat’l Credit Union Admin. Bd., 350 F. Supp. 3d 1129, 1138

(D.N.M. 2018) (citations omitted). A preliminary injunction is “an extraordinary remedy that may

only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (citation omitted). To obtain an injunction, Plaintiffs

must show (1) they are “substantially likely to succeed on the merits;” (2) they “will suffer

irreparable injury if the injunction is denied;” (3) the threatened injury to them “outweighs the

injury the opposing party will suffer under the injunction; and (4) the injunction would not be
          Case 2:19-cv-00733-CW Document 12 Filed 10/04/19 Page 3 of 6



adverse to the public interest.” Beltronics USA, Inc. v. Midwest Inventory Distribution, LLC, 562

F.3d 1067, 1070 (10th Cir. 2009) (citation omitted).

       Of these factors, “[a] showing of probable irreparable harm is the single most important

prerequisite for the issuance of a preliminary injunction.” N.M. Dep’t of Game & Fish v. United

States DOI, 854 F.3d 1236, 1249 (10th Cir. 2017) (quotations and citations omitted). Thus, a

movant must show “such injury is likely before the other requirements for the issuance of an

injunction will be considered.” Id. (emphasis added) (quotations and citations omitted). To prove

irreparable harm, Plaintiffs must show their injury is “certain, great, actual and not theoretical. Id.

at 1251 (quotations and citation omitted). This requires Plaintiffs to show “that irreparable injury

is likely in the absence of an injunction.” Winter, 555 U.S. at 22 (emphasis in original) (citations

omitted). In other words, Plaintiffs must do more than allege they may suffer harm. They must

show such harm is probable and that such “harm cannot be compensated after the fact.” Dep’t of

Game & Fish, 854 F.3d at 1250 (citations omitted).

       A. Plaintiffs are not entitled to a temporary restraining order because they have
          failed to show irreparable injury.

       Plaintiffs’ motion alleges that because Defendants have refused to provide an ASL

interpreter, they “have obtained their own ASL interpreter with funds out of their own pocket in

order to make the October 4th, 2019 performance of Hamlet accessible to [their] students . . . as

well as for individuals who are Deaf or hard of hearing.” (ECF No. 3, at 5). Because Plaintiffs

have already arranged their own interpreter for the October 4, 2019 performance, the real harm at

issue in Plaintiffs’ motion is that they are having to pay for the interpreter. Because such harm

can “be compensated after the fact,” it is not irreparable. See Dep’t of Game & Fish, 854 F.3d at

1250 (citations omitted).
              Case 2:19-cv-00733-CW Document 12 Filed 10/04/19 Page 4 of 6



          B. Plaintiffs are not entitled to a temporary restraining order because they have
             failed to show that they are likely to succeed on the merits.

          Moreover, Plaintiffs have failed to show that they are “substantially likely to succeed on

the merits” of their claim. Beltronics USA, Inc., 562 F.3d at 1070. Plaintiffs’ motion amounts to

a complaint that Defendants’ offer to provide captioning is insufficient, because “ASL interpreters

are better than open captioning at Shakespeare’s plays.” (ECF No. 3, at 25). While the court does

not doubt this assertion, and appreciates Plaintiffs’ efforts to help its students “to appreciate

Shakespeare’s clever and experimental use of language” (id. at 28), the ADA simply does not

require public entities 3 to provide the “best” accommodation. Rather, the ADA shows that

qualified interpreters and “open and closed captioning” are both “auxiliary aids and services” that

can be equally used as a public accommodation. See 28 C.F.R. § 36.303(b)(1); 28 C.F.R. §

35.104(1).

          While 28 C.F.R. § 36.303(c)(1)(ii) provides that “[a] public accommodation should consult

with individuals with disabilities whenever possible to determine what type of auxiliary aid is

needed to ensure effective communication,” it also makes clear that “the ultimate decision as to

what measures to take rests with the public accommodation, provided that the method chosen

results in effective communication.” Id. (emphasis added). An auxiliary aid “results in effective

communication” when it is “provided in accessible formats, in a timely manner, and in such a way

as to protect the privacy and independence of the individual with a disability.” Plaintiffs have

failed to show that the closed captioning Defendants offered to provide would be in an inaccessible

format, untimely, or an interference to their privacy. As such, Plaintiffs have failed to prove that

they are likely to prevail on their claim that Defendants violated the ADA.




 3
     The court accepts, for purposes of the Motion, Plaintiffs’ argument that Defendants are in fact public entities.
          Case 2:19-cv-00733-CW Document 12 Filed 10/04/19 Page 5 of 6



       C. Plaintiffs’ motion is untimely, and Plaintiffs have failed to satisfy the requirements
          for this court to issue a temporary restraining order without notice to Defendants.

       Finally, the court has no notice that Defendants have been served with the Motion or had

an opportunity to respond to the same. While Rule 65(b)(1) of the Federal Rules of Civil Procedure

allows the court to issue a temporary restraining order without written or oral notice to the adverse

party or its attorney, it may only do so if “specific facts in an affidavit or a verified complaint

clearly show that immediate and irreparable injury, loss, or damage will result to the movant before

the adverse party can be heard in opposition” and “the movant’s attorney certifies in writing any

efforts made to give notice and the reasons why it should not be required.” Plaintiffs have failed

to satisfy either of these requirements.

       First, the Declaration of Michelle Tanner Plaintiffs provide is neither an affidavit nor

signed, and neither Plaintiffs’ Complaint nor their Motion is verified. Second, Plaintiffs’ counsel

has failed to certify what efforts he made to serve Defendants. While he states in a footnote to the

Motion that he “will be hand-delivering the instant motion to Defendants at the same time that it

serves the summons and complaint on Defendants, which it intends to do immediately after filing

on the morning and/or afternoon of October 3, 2019. Accordingly, Plaintiff will be providing

notice of its request for a TRO to Defendants on the date this motion is filed,” (ECF No. 3, at 6, n.

1), Plaintiffs’ counsel failed to confirm such delivery or otherwise assert why it was not necessary.

       The court does not therefore find that the extraordinary relief Plaintiffs seek is appropriate,

especially given the fact that Plaintiffs knew that Defendants’ planned to provide closed

captioning, instead of an ASL interpreter by September 23, 2019, at the latest, (see ECF No. 3-2),

but nonetheless waited until the eve of the performance in question to seek redress. Such a scenario

does not create an emergency situation where relief can be granted without notice to the

Defendants.
          Case 2:19-cv-00733-CW Document 12 Filed 10/04/19 Page 6 of 6



                                          CONCLUSION

       “[A] preliminary injunction is an extraordinary remedy, and that it should not be issued

unless the movant’s right to relief is ‘clear and unequivocal.’” Heideman v. S. Salt Lake City, 348

F.3d 1182, 1188 (10th Cir. 2003) (citations omitted). Because Plaintiffs have failed to establish

that they are clearly and unequivocally entitled to the relief they seek, the court DENIES Plaintiffs’

Motion for Emergency Temporary Restraining Order and Preliminary and Permanent Injunction

(ECF No. 3).


       DATED this 4th day of October, 2019.



                                                      BY THE COURT:



                                                      _____________________________
                                                      Clark Waddoups
                                                      United States District Judge
